NO. 07-09-0328-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               DECEMBER 18, 2009
                         ______________________________

                              ROBERT RAWLINSON, JR.,

                                                              Appellant

                                              v.

                               THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

              FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

             NO. B16043-0505; HON. EDWARD LEE SELF, PRESIDING
                      _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant appeals from his motion to revoke community supervision. Neither the

clerk’s record nor the reporter’s record have been filed. An extension motion was filed by

the clerk on December 17, 2009, representing that appellant has not paid or made

arrangements to pay for the clerk’s record.

      Accordingly, we abate this appeal and remand the cause to the 242nd District Court

of Hale County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to his
       indigency.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental records and reporter’s records transcribing the hearing with the clerk of this

court on or before January , 2010. Should further time be needed by the trial court to

perform these tasks, then same must be requested before January , 2010.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2